Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 25, 2022, the applicants have amended claims 1 and 17.
3. Claims 1-12, 14, 16-17, 20-21, 23, 25 and 27 are pending in the application.
                                     Response to Arguments
4. Applicant's arguments filed on Oct. 25, 2022 have been fully considered but they are not persuasive regarding written description rejection, indefiniteness rejection and Improper Markush Group rejection. The applicants have amended claims to overcome prior art rejection. Regarding written description rejection, the examiner does not agree with the applicant’s arguments that there is written description for preparing and using instant metal complexes where metal is other than iridium and ligand is other than phenyl-isoquinoline. The examiner also does not agree with the applicant’s arguments regarding Improper Markush Group rejection. The values of metal and the ligand are critical for the common core of these metal complexes. The applicants are reminded that since prior art reference was found against specific species of the instant compounds in the last office action, search will not be extended to additional species. Claims must be amended to read upon the elected species which was found to be free of prior art. Regarding indefiniteness rejection of independent claims 1 and 17, the applicants did not address this rejection. In claims 1 and 17, two of variables RA, RB and RC must represent individual values. However, claim also mentions that two of variables RA, RB and RC can combine to form a ring. Therefore, it is not clear how the compounds can represent two individual values of variables RA, RB and RC when two of these variables are combined to form a ring.
                                                  Conclusion
5. Rejection of claims 1-12, 14, 16-17, 20-21, 23, 25 and 27 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. The Improper Markush Group rejection of claims 1-12, 14, 16-17, 20-21, 23, 25 and 27 is maintained for the reasons of record.
7. Rejection of claims 1 and 17 under 35 U.S.C. 112, second paragraph is maintained for the reasons of record.

                        NEW        GROUNDS       OF      REJECTION
Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 1-12, 14, 16-17, 20-21, 23, 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicants have amended claims 1 and 17 to some provisos to overcome prior art rejection. These provisos introduce new matter since these provisos were not present in the originally filed application. The applicants point out to compounds disclosed in paragraphs 0129 and 0130. However, these two compounds do not read upon the amended claims 1 and 17. Also, none of the compounds disclosed in paragraphs 0047 and 00127 to 0130 have compounds where two of RA, RB and RC are combined to form a ring and one of these variables represents OR, SR, NRR’ and COOR in the whole specification.
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625